On December 2, 2003, the defendant was sentenced to the following: Count II: Theft, a felony: Eight (8) years in the Montana State Prison, with Three (3) years suspended; Count IV: Resisting Arrest, a misdemeanor: Six (6) months in the Cascade County Detention Center; Count V: Possession of Burglary Tools, a misdemeanor: Six (6) months in the Cascade County Detention Center. Said sentences shall run concurrent.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Meghan LulfSutton. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*35DATED this 30th day of April, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall he affirmed.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.